Citation Nr: 1115033	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for sinusitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's sinusitis.  

The Board is cognizant that a claim for TDIU is part and parcel of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran asserted in his October 2007 substantive appeal that he had to be removed from his "work location" due to his sinusitis.  The record is unclear as to whether he is still currently employed by VA.  Accordingly, the Board has taken jurisdiction of the TDIU claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in May 2009 for his sinusitis after stating in his October 2007 substantive appeal that his condition had worsened since his prior examination in September 2006.  

The next-higher 50 percent rating for sinusitis under Diagnostic Code 6512 is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97.  

In this case, the record reflects that the Veteran underwent nasoseptal surgery in 2003.  Thus, a higher evaluation is potentially applicable here.  However, the
May 2009 examination did not address whether the Veteran has osteomyelitis due to his sinusitis.  Accordingly, the Board finds that such examination is inadequate for rating purposes and therefore a new examination is required in order to properly assess the Veteran's disability picture.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Furthermore, that May 2009 VA examination failed to address whether the Veteran was currently employed, and if not, whether he was unable to obtain and maintain substantially gainful employment as a result of his sinusitis and his secondarily service-connected psychiatric disorder.  Thus, the VA examiner should address this issue as well.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the East Orange VA Medical Center since September 2009 and associate them with the claims file.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA sinus examination in order to determine the current nature and severity of his sinusitis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

A.  The VA examiner should list the Veteran's sinus surgeries, indicating how many such surgeries have been performed, and whether any such surgeries have resulted in chronic osteomyelitis.  Moreover, the VA examiner should note the symptomatology associated with the Veteran's sinusitis, including whether there are headaches, tenderness, pain, crusting or purulent discharge.  The examiner should then state whether such symptomatology results in incapacitating episodes (episodes that require bed rest and treatment by a physician), and if so the frequency/number of such episodes should be noted.  The number of non-incapacitating episodes should also be noted.

B.  Additionally, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include sinusitis and a mood disorder, alone, or together, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  The examiner should specifically indicate whether the Veteran is currently employed either by VA or by some other entity.

A rationale must be provided for any opinion expressed.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  Moreover, if the examiner does not feel that he can assess whether the Veteran's psychiatric disability renders him unemployable, then he or she may suggest that a separate examination by performed by an appropriate examiner to answer this inquiry.  In such case, the claims folder should be reviewed and the question posed in paragraph 2B, above, should be addressed with respect to the Veteran's psychiatric disability.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation for sinusitis and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

